Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 1, 3-6, 18, and 20-21 are directed to allowable claims (“a device cover”).  Pursuant to the procedures set forth in MPEP § 821.04(B), method claims 13-15 previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicants have amended non-elected, withdrawn claims 13-15 to contain the same limitations as those in allowable claims, it is clear that applicants have fulfilled the conditions for rejoinder of claims 13-15 to claims 1, 3-6, 18, and 20-21.  Claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/15/2021 is hereby withdrawn. 
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
EXAMINER’S AMENDMENT
5.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Abigail Lorfing on June 29, 2022.  
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A device cover, comprising:
a substrate; and
a metal luster layer comprising a lustrous paint formulation disposed on an outer surface of the substrate, the lustrous paint formulation comprising base particles with surfaces partially coated with metal nanoparticles,
wherein the metal luster layer is disposed on the outer surface as a powder coat and the metal nanoparticles are disposed in a non-continuous manner on the base particles [[such that the metal luster layer is electrically non-conductive]], wherein the metal nanoparticles non-continuously coat the base particles such that the metal luster layer is electrically non-conductive.

	Written descriptive support for this amendment is found at page 3, paragraph [0011] of the specification as originally filed.

Claims 7-12 are cancelled as follows:
7-12.	(Cancelled).

Claim 13 is rejoined and amended as follows:
13.	(Currently Amended) A method of [[forming a device cover]] coating a device cover, comprising:
	partially coating organic particles with metal nanoparticles to create powder beads, the metal nanoparticles to non-continuously coat surfaces of the organic particles; and
	preparing a lustrous paint formulation to powder coat an outer surface of a substrate of a device cover, the lustrous paint formulation comprising the powder beads [[with]] where the surfaces of the organic particles are non-continuously coated with the metal nanoparticles; 
	applying the lustrous paint formulation as part of a metal luster layer over the outer surface as the powder coat and with the metal nanoparticles being disposed in a non-continuous manner on the organic particles [[such that the metal luster layer is electrically non-conductive]], wherein the metal nanoparticles non-continuously coat the organic particles such that the metal luster layer is electrically non-conductive.

	Written descriptive support for this amendment is found at page 3, paragraph [0011], page 6, paragraph [0022] and pages 12-13, paragraph [0048], of the specification as originally filed.


Claim 16 is cancelled as follows:
16.	(Cancelled).

Claim 17 is cancelled as follows:
17.	(Cancelled). 

Claim 19 is cancelled as follows:
19.	(Cancelled).

6.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The device cover of claim 1”.Claim 4 becomes Claim 3, which depends on claim 1; reads as “The device cover of claim 1”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “The device cover of claim 1”.
Claim 6 becomes Claim 5, which depends on claim 4; reads as “The device cover of claim 4”.
Claim 13 becomes Claim 6.
Claim 14 becomes Claim 7, which depends on claim 6; reads as “The method of claim 6”. 
Claim 15 becomes Claim 8, which depends on claim 6; reads as “The method of claim 6”. 
Claim 18 becomes Claim 9, which depends on claim 1; reads as “The device cover of claim 1”.
Claim 20 becomes Claim 10, which depends on claim 1; reads as “The device cover of claim 1”.
Claim 21 becomes Claim 11, which depends on claim 1; reads as “The device cover of claim 1”. 
Reasons for Allowance
7.	New claims 18 (see pages 4-5, paragraph [0017] of the specification), 20 (see page 6, paragraph [0022] of the specification), and 21 (see page 6, paragraph [0022] of the specification) were added, which are supported by applicants’ original disclosure.   
Thus, no new matter is present.
	See Claim Amendment dated 05/27/2022.
8. 	The present claims are allowable over the prior art references of record, namely, HOU et al. (US 2010/0098890) and WANG et al. (US 2011/0197782). 
9.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 6 and 7 of their Remarks filed 05/27/2022, together with the Examiner’s amendment agreed on 06/29/2022, the 103 rejection of record as set forth in paragraph 5 of the previous Office action mailed 03/02/2022 is deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed device cover comprising a substrate; and a metal luster layer comprising a lustrous paint formulation disposed on an outer surface of the substrate, the lustrous paint formulation comprising base particles with surfaces partially coated with metal nanoparticles, wherein the metal luster layer is disposed on the outer surface as a powder coat and the metal nanoparticles are disposed in a non-continuous manner on the base and the metal nanoparticles non-continuously coat the base particle such that the metal luster layer is electrically non-conductive.
Accordingly, claims 1, 3-6, 13-15, 18, and 20-21 are deemed allowable over the prior art references of record.

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764